 In the Matter of MCNAMARBOILER&TANK COMPANYandUNITEDSTEELWORKERSOFAMERICA, LOCAL3076,C. I.O.Case No. 16-R-989.-Decided September 29, 1944Mr. Charles A. McNamar,of Tulsa, Okla., for the Company.Mr. John H. Curry,of Tulsa, Okla., for the Union.Mr. Samuel G. Hanilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,Local 3076, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-.ployees of McNamar Boiler & Tank Company, Tulsa, Oklahoma,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before GlennL.Moller, Trial Examiner.Said hearing was held at Tulsa, Okla-homa, on August 29, 1944.The Company and the Union appearedand participated.'All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are ,free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIE COMPANYMcNamar Boiler & Tank Company is an Oklahoma corporationwith its main office and principal place of business at Tulsa, Okla-'Although duly served with Notice of Hearing,and apprised by the Trial Examiner of thehearing on the day it took place,National Tank Builders Local Lodge No 500,InternationalBrotherhood of Boilermakers,Iron Ship Builders and Helpers of Ameiica,A. F L, failedto appear,informing the Trial Examiner that it-did not assert any interest in theProceeding..58N.L.R.B,No.133.651 652DECISIONSOF NATIONALLABOR RELATIONS BOARDhoma, where it is engaged in the fabrication of steel products, con-sisting chiefly of pressure vessels and storage tanks.During the year1943, the Company processed raw materials and supplies at its Tulsaplant valued at approximately $325,000, of which approximately 75percent was shipped from points outside the State of Oklahoma.During the same period, the Company completed products at its Tulsaplant valued at approximately $600,000, approximately 75 percent ofwhich was shipped to points outside the State of Oklahoma.The, Company, does not deny, and we find, that it is engaged incommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America,Local 3076,affiliatedwith theCongress of Industrial Organizations,is a labor organization admit-ting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriateunit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE AI'PROPRIA'E UNITThe parties are in agreement that all production and maintenanceemployees of the Company, including leadmen,3 should be includedin the appropriate bargaining unit.They further agree that clericalemployees,timekeepers, foremen, and all other supervisory employeesshould be excluded.There is disagreenlenl; with respect to the Com-pany'sdraftsmen.The Union would exclude these employees, whereasthe Company would include them.Draftsmenmake detailed shop drawings from the customers' pre-liminary drawings orsketches for use by the lay-out men in fabri-cating the Company's products.They check the work in the shopSThe Field Examiner reportedthat theUnion submitted 72 membership cards, that thenames of 33 persons appearing on the cards were listed on the Company's pay roll andsupplement thereto for the periodJuly 3toAugust 11, 1944, and that there were 82employees in theallegedappropriate unit3It is clear that leadmen are not supervisory employees within the meaning of ourcustomary definition. McNAMAR BOILER& TANK COMPANY653to insure conformity with their drawings.We shall exclude themfrom the unit, inasmuch as they are technical employees.4We find that all production and maintenance employees at the Com-pany's Tulsa plant, including leadinen, but excluding draftsmen,clerical employees, timekeepers, foremen and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitation and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with McNamar Boiler& Tank Company, Tulsa, Oklahoma, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and- super-vision of the Regional Director for the Sixteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees.in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Steelworkers of America, Local 3076, affiliated with the Con-gress of Industrial Organizations, for' the purposes of collectivebargaining.4SeeMatter of Bristol Steed &Iron Works,Incorporated,47 N.L. R. B. 1429, 1431.